Case 6:20-cv-01230-PGB-LRH Document1 Filed 07/10/20 Page 1 of 6 PagelD 1

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT

for the
is ite District of K Dk bf
Cu Liat vivision

“HR HAW oh
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

=-\-

NAQUQUS

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

ee OT ee Oe es a

|
COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Jury Trial: (check one) [_]Yes No

Case No. & ‘2. 0-cv-\V.40- O8L- 4YoL%H

(to be filled in by the Clerk's Office)

 

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name bre Flew fey
Street Address WON MRA De a
City and County decade two AOR, CKRGT
State and Zip Code Lo Wir S26 —

Telephone Number Aor B36 -Bsk2 a _ -

E-mail Address

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person’s job or title (ifknown). Attach additional pages if needed.

Page | of 6
Case 6:20-cv-01230-PGB-LRH Document1 Filed 07/10/20 Page 2 of 6 PagelD 2

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1

 

 

 

 

 

Name Cry OF OL rAM DD

Job or Title (known) Ute2uous Dav ipods
Street Address Cory they) ST

City and County Osco OP tit
State and Zip Code +L B2&D |

Telephone Number HOF- D4G- 3223 S—

 

E-mail Address (if known)

 

|

Defendant No. 2

 

 

 

 

 

 

Name Poe Meg» CUR RUSS

Job or Title (if known) CoL fh Dees . Manning Mo , SREY
Street Address qy D A. (\p MGR Qn SvHFE

City and County LAE LAD

State and Zip Code Pe BAI

Telephone Number Ole 4- bh b- IIA

E-mail Address (if known)

 

Defendant No. 3

 

 

 

 

 

Name hove. fanokien) voles
Job or Title (if known)

Seat Ades ip) _faova_thay 4400
City and County J tt ut

State and Zip Code i L Gott a

Telephone Number 50 ww fl |  - - BEUO

 

E-mail Address (if known)

 

Defendant No. 4

 

 

 

Name Cat MARIO , DUA, THe D4 OB
Job or Title (if known) “Ett Neal (Tipo )

Street Address Hie. « . fTIecee) (S

City and County hese

 

State and Zip Code dnd MH bt thie. 3 G87 A MOLE
Telephone Number Area GATE ou AT SOU RL SCY Ll |
E-mail Address (ifknown) A gy MISTZATION IND IRS

Ae WATING on WY ZEQuLESTS.

NL Page 2 of 6

% |
Case 6:20-cv-01230-PGB-LRH Document1 Filed 07/10/20 Page 3 of 6 PagelD 3

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Cc. Place of Employment

The address at which ] sought employment or was employed by the defendant(s) is

Name

 

Street Address
City and County
State and Zip Code

 

 

 

Telephone Number

 

Il. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

a

a

L

RAR

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000¢ to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

 

Relevant state law (specify, if known): |

 

Relevant city or county law (specify, if known):

Acautes Awh Ud
Lite ON OW Dur OT

Oe + MUL CASE

Page 3 of 6
Case 6:20-cv-01230-PGB-LRH Document1 Filed 07/10/20 Page 4 of 6 PagelD 4

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

II.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or otherfrelief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.

Termination of my employment.
Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation. SiSCLIMINATIOD, VO Union of fduety Li GttS
Other acts snes): UN PERS ALLL Wh Hae BAACC MDT Keere) , Dealt

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the

federal employment discrimination statutes.) “Bueaqutey ,CIc--

ARRON,

 

B. It is my best recollection that the alleged discriminatory adfs occurred on date(s)
20 Gb, Su 06 0% (eked, 4)
C. I believe that defendant(s) (check one):

is/are still committing these acts against me.

Lyla is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and explain):

race

 

color

 

gender/sex

 

religion

CL]

i}

CL)

Le national origin
LE

 

 

age (vear of birth) (only when asserting a claim of age discrimination.)

disability or perceived disability (specify disability)

E. The facts of my case are as follows. Attach additional nages if needed.

Page 4 of 6
Case 6:20-cv-01230-PGB-LRH Document1 Filed 07/10/20 Page 5 of 6 PagelD 5

Pro Se 7 (Rev. 12/16} Complaint for Employment Discrimination

BH elke yds 1D WeRNOL SOTORDP LU Ses
Liew NAPs MOT te --

fonco. K @ ya\voo. Con
Passadond frgalole (aa ll|

a

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equa! Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
On (date)

ot [aoen PURE

B. The Equal Employment Opportunity Commission (check one):
LC] has not issued a Notice of Right to Sue letter.
peye by Ty issued a Notice of Right to Sue letter, which I received on (date)

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

Cc. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

[] 60 days or more have elapsed. APPT aw OT | 73 Ipod
less than 60 days have elapsed. Tite Fan Pr VAR OF

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6
Case 6:20-cv-01230-PGB-LRH Document1 Filed 07/10/20 Page 6 of 6 PagelD 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

HoneTity CoupPodeoY IND PPoreerD AE Mom, S20
AND oul or eeewest SHIKING,, WY OORSTACKING

Vacenon OF PHURCY MLGHTS , 470.

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 04 los | 2020

Signature of Plaintiff Nn

Printed Name of Plaintiff , K. AL) WO z FLAA) (ip- & 4Y

TF

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 6
